DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 01 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funahashi (PG Pub 20180076786).

    PNG
    media_image1.png
    404
    1244
    media_image1.png
    Greyscale


Considering claim 1, Funahashi (Annotated Figure 3) teaches a surface acoustic wave device comprising: a piezoelectric substrate including a base (10 + 11 + paragraph 0062), a conductive pad (21 + paragraph 0062) and a transducer (20 + paragraph 0062), the conductive pad and the transducer are disposed on the base and electrically connected with each other (paragraph 0043); a supportive layer (50 + paragraph 0045) disposed on the piezoelectric substrate and surrounding the transducer, a lower via hole and an opening hole are formed in the supportive layer, the lower via hole (where 50a is located + paragraph 0054) is located outside the opening hole (90 + paragraph 0047) and exposes the conductive pad and the opening hole is located above the transducer; a cover layer (60 + paragraph 0045) disposed on the supportive layer and covering the opening hole, an upper via hole (where 61a/62a meet + paragraph 0054) is formed in the cover layer, located above the lower via hole and communicated to the lower via hole, wherein the upper via hole has a first top opening (where 62a is + paragraph 0054), a first bottom opening (the bottom of 61a + paragraph 0054) and a first lateral opening (where 61a/62a meet + paragraph 0054), the first top opening is located on a top surface of the cover layer, the first bottom opening is located on a bottom surface of the cover layer, the first lateral opening is located on a lateral surface of the cover layer and both ends of the first lateral openings are connected to the first up opening and the first bottom opening, respectively; (see amended Figure 3 above); a pillar bump (70a + paragraph 0054) disposed in the lower via hole and the upper via hole and connected to the conductive pad (21 + paragraph 0062), wherein the pillar bump in the cover layer includes a first part and a second, the first part is located in the upper via hole and the second part (see annotated Figure 3) is protruded from the lateral surface of the cover layer via the first lateral opening of the upper via hole.
Considering claim 2, Funahashi (Annotated Figure 3) teaches wherein the pillar bump (70a + paragraph 0054) in the supportive layer includes a third part (73a the bottom part of the pillar 70a + paragraph 0055) connected to the first part (71a + paragraph 0055) and a fourth part (72a + bottom part of the side surface + paragraph 0055) connected to the second part (72a + upper part of the side surface + paragraph 0055), the third part and the fourth part are located in the lower via hole.
Considering claim 3, Funahashi (Annotated Figure 3) teaches wherein the lower via hole has a second top opening, a second bottom opening and a second lateral opening (see annotated Figure 3), the second top opening is located on a top surface of the supportive layer (50 + paragraph 0045), the second bottom opening is located on a bottom surface of the supportive layer, the second lateral opening is located on a lateral surface of the supportive layer and both ends of the second lateral openings are connected to the second top opening and the second bottom openings, respectively (see Annotated Figure 3).
Considering claim 4, Funahashi (Annotated Figure 3) teaches wherein the pillar bump (70a + paragraph 0054) in the supportive layer includes a third part (73a the bottom part of the pillar 70a + paragraph 0055) and a fourth part (72a + bottom part of the side surface + paragraph 0055), the third part is connected to the first part (71a + paragraph 0055)  and located in the lower via hole, the fourth part (72a + bottom part of the side surface + paragraph 0055) is connected to the second part (72a + top part of the side surface + paragraph 0055) and protruded from the lateral surface of the supportive layer via the second lateral opening of the lower via hole.
Considering claim 5, Funahashi (Annotated Figure 3) teaches a connective element (75 + paragraph 0054) disposed on a top surface of the pillar bump (70a + paragraph 0055), wherein the connective element is electrically connected to the conductive pad via the pillar bump.
Considering claim 6, Funahashi (Annotated Figure 3) teaches wherein the piezoelectric substrate further includes a protective layer (40 + paragraph 0038) which covers the transducer and has an opening exposing the conductive pad.
Considering claim 7, Funahashi (Annotated Figure 3) teaches wherein the supportive layer (50 + paragraph 0038) has a height higher than a height of the transducer (11 + paragraph 0038).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837